Citation Nr: 1515738	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-25 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hammer toes.

2.  Entitlement to service connection for pes cavus.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to an increased rating in excess of 10 percent for residuals of a shrapnel wound to the left leg and hip.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007, July 2008, and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned at a November 2014 videoconference hearing at the RO in Atlanta, Georgia.  The transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system was conducted. 

The issue of entitlement to service connection for a left knee disorder has been raised by the record in a September 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a lumbar spine disorder, entitlement to an increased rating in excess of 10 percent for residuals of a shrapnel wound to the left leg and hip, entitlement to an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In November 2014, at his videoconference hearing, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal for entitlement to service connection for hammer toes and entitlement to service connection for pes cavus; there are no questions of fact or law remaining before the Board in this matter.

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matters of entitlement to service connection for hammer toes and entitlement to service connection for pes cavus.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2014).

2.  The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claims-Hammertoes and Pes Cavus

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

The issues of entitlement to service connection for hammer toes and entitlement to service connection for pes cavus, were developed for appellate consideration.  At his November 2014 videoconference hearing, the Veteran indicated that he wished to withdraw his appeal as to entitlement to service connection for hammer toes and entitlement to service connection for pes cavus; therefore, these issues are withdrawn, and there is no allegation of error of fact or law for appellate consideration on these claims.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.

II.  TDIU

VA's Duties to Notify and Assist

As the Board's decision herein to grant TDIU is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.

Merits of the Claim

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

The Veteran is currently service connected for coronary artery disease, rated as 60 percent disabling; PTSD, rated as 30 percent disabling; and residuals of a shrapnel wound to the left leg and hip for a combined rating of 80 percent from June 1, 2011.  See 38 C.F.R. § 4.16(a).  Thus, the Veteran does currently meet the schedular requirements for TDIU, from June 1, 2011.  See 38 C.F.R. § 4.16(a).

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment. The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran was afforded a VA examination in February 2008 which noted that the Veteran's disabilities made it impossible for him to do heavy manual work requiring long standing, bending, and squatting.  As a result he had to quit his job at Wal-Mart.  Prior to working at Wal-Mart the Veteran had worked as a farmer and prior to that as a teacher.  The examiner noted that the Veteran could likely do sedentary work, but there is no indication that the Veteran had done anything other than manual labor employment for quite some time prior to having to quit.  The Veteran was again afforded a VA examination in March 2010 in which the VA examiner determined that the Veteran should be considered unemployable for heavy duty jobs like gardening or working on a farm, but there was no contraindication for sedentary employment.  Again there is no indication that the Veteran had participated in sedentary work in quite some time.  

Based on all evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following substantially gainful employment due the combined effects of his service-connected disabilities.  Therefore, the Board concludes that a TDIU rating is warranted from June 1, 2011.

Based on the foregoing, the Board finds that a TDIU rating is warranted from June 1, 2011.  As such, the Veteran's claim has been granted, with the benefit of the doubt rule being applied accordingly.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal for an entitlement to service connection for hammer toes and entitlement to service connection for pes cavus, is dismissed.

Entitlement to a TDIU is granted, from June 1, 2011, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

With regard to his claim for entitlement to an initial rating in excess of 30 percent for PTSD, in his June 2010 VA Form 9, the Veteran requested a videoconference hearing before the Board at the RO for all of his claims in the May 2010 Statement of the Case.  In a March 2015 statement from the Veteran, he confirmed that he did indeed request a videoconference hearing.  There is no evidence the Veteran has withdrawn such request.  In light of such circumstances, the Board concludes that there is an outstanding request for a videoconference hearing; therefore, this matter should be remanded to schedule the Veteran for a videoconference hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2014).

The Veteran is service-connected for residuals of a shrapnel wound to the left leg and hip, currently evaluated as 10 percent disabling.  In the July 2008 rating decision, the RO relied on a February 2008 VA examination in assigning the Veteran's 10 percent evaluations.  However, at his November 2014 videoconference hearing, the Veteran reported that his condition had become more painful and continued to worsen since the February 2008 VA examination.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected residuals of a shrapnel wound to the left leg and hip.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

With regard to the claim for entitlement to a lumbar spine disability, the Board notes that the record indicates that the Veteran has recurrent low back pain which has been associated with his service-connected left hip disorder as a result of the change in his gait.  For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Veteran should be afforded a VA examination to determine if he has lumbar spine disability that is secondarily related to his service-connected residuals of a shrapnel wound to the left leg and hip.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before the Board at the RO to address the issue of entitlement to an initial rating in excess of 30 percent for PTSD, only.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims folder.

2.  Schedule the Veteran for a VA orthopedic examination by a physician with appropriate expertise.  The purpose of the examination is to determine the etiology of any lumbar spine disability and whether this disability is related to his service-connected residuals of a shrapnel wound to the left leg and hip.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the Veteran's contentions that his service-connected hip disability affects his gait which has led to recurrent lumbar spine pain.

c.  All indicated tests and studies must be performed.

d.  The examiner must provide an opinion as to whether any lumbar spine disability began during active service or is related to any incident of service.  

e.  The examiner must also provide an opinion as to whether any lumbar spine disability is caused by or aggravated by his service-connected residuals of a shrapnel wound to the left leg and hip.  

Specifically, the examiner should address whether any lumbar spine disability is proximately due to, or alternatively, aggravated by the Veteran's service-connected residuals of a shrapnel wound to the left leg and hip.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

f.  In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file. 

The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to:  whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge. 

The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.  In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected PTSD.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran. 

All pertinent symptomatology, to include the degree of occupational and social impairment and associated symptomatology, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's PTSD.

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


